Citation Nr: 0531075	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-20 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The appellant had active service from March 18, 1993 to May 
25, 1993.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2004 to the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO) for 
additional development.  The case is again before the Board 
for adjudication.


FINDINGS OF FACT

1.  A psychiatric disability clearly and unmistakably existed 
prior to military service.

2.  A psychiatric disability did not chronically worsen as a 
result of military service.


CONCLUSION OF LAW

A preexisting psychiatric disability was not aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In May 2001 and again in July 2004, the RO sent the veteran a 
letter, with a copy to her representative, in which she was 
informed of the requirements needed to establish service 
connection for the disability at issue.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information she was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help her 
get evidence such as medical records, employment records, 
etc., but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Additional private medical evidence was received from the 
veteran between May 2001 and July 2004.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his 
private treatment records have been associated with the 
claims file.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The veteran was not accorded a VA examination because one was 
not needed in this case as the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Thus, the 
duty to assist has been fulfilled.

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue on appeal.  The Board 
additionally 


finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  

Therefore, any such error is harmless and does not prohibit 
consideration of the issue on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  

There were no complaints or findings of a psychiatric 
disorder on the veteran's January 1993 medical history and 
physical examination reports.  Consequently, a psychiatric 
disability was not noted when the veteran was examined and 
accepted for service.  See id.  However, there is clear and 
unmistakable evidence that psychiatric disability preexisted 
the veteran's military service and was not aggravated beyond 
normal progression.  

VA's Office of General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  It was 
concluded that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was held that 
38 C.F.R. § 3.304(b) is therefore invalid and should not be 
followed.  See VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); 
see also Cotant v. Principi, 17 Vet. App. 116 (2003) (holding 
that the clear and unmistakable evidence standard in 38 
C.F.R. § 3.306(b) is "onerous" and requires an "undebatable" 
result).

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness at service entrance, VA must 
consider all medically accepted evidence bearing on whether 
the veteran was suffering from the disorder in question prior 
to induction and should give weight to particular evidence 
based on accepted medical standards and medical knowledge 
regarding the known characteristics of particular disorders.  
See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  In 
short, what is required is that the evidence, whatever it may 
be, must lead, clearly and unmistakably, to the conclusion 
that the injury or disease existed prior to service.  Id. at 
1349.  All of the evidence of record must therefore be 
considered.  The RO may look to contemporaneous evidence, or 
recorded history in the record, which provides a sufficient 
factual predicate to support a medical opinion.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).

With respect to the case at hand, the Board notes that the 
veteran was hospitalized in May 1993, less than two months 
after service entrance, with disorganized behavior, auditory 
hallucinations, and paranoia.  It was reported on this 
service hospitalization in May 1993 that the veteran had a 
history of auditory hallucinations and paranoia under 
stressful situations that had resolved.  A Medical Board 
report for May 1993 diagnosed brief reactive psychosis and 
concluded that the veteran's psychiatric disability 
preexisted service and was not permanently aggravated 
thereby.  

Although R.H. Swink, Ph. D., a clinical psychologist, 
diagnosed major depression, recurrent, with psychotic 
features, rule out schizoaffective and/or bipolar disorder, 
in 2001 and 2003 that began in service, this conclusion 
linking the onset of psychiatric disability to service is 
based solely on statements from the veteran.  Dr. Swink makes 
no reference to the veteran's service medical records.  
Additionally, Dr. Swink relies on the veteran's contention, 
which is not supported in the record, that she was raped in 
service.  Consequently, because there is unambiguous medical 
evidence in service showing a psychiatric disability that 
preexisted military service, the Board finds that there is 
clear and unmistakable evidence that psychiatric disability 
preexisted the veteran's military service.

However, it must also be shown by clear and unmistakable 
evidence that the preexisting disability was not aggravated 
by service.  VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004).  
Therefore, the Board must next determine whether the 
veteran's preexisting psychiatric disability underwent an 
increase in severity during her active military service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

Although the veteran's psychiatric disability was considered 
significant enough to warrant her release from service in 
1993, it was noted in the Medical Evaluation Board report at 
the time that the disability preexisted service and was not 
aggravated thereby.  Moreover, it was noted on service 
hospitalization in May 1993 that the veteran's psychiatric 
problem had resolved during hospitalization, which means that 
any aggravation of the veteran's preexisting psychiatric 
disability was temporary and did not alter the natural 
progress of the disability.  See Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991) (holding that evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation); see also Verdon v. Brown, 8 Vet. 
App. 529 (1996) (holding that if the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder is not presumed to have 
been aggravated by service).  Dr. Swink concluded in July 
2003 that the veteran's current psychiatric disability began 
in service; however, this opinion does not address whether 
the veteran's preexisting psychiatric disability was 
permanently aggravated by service.  Finally, the Board would 
note that the disability diagnosed in service, brief reactive 
psychosis, is not the same as the currently diagnosed 
recurrent major depressive disability noted above.  
Consequently, there is no medical evidence of record which 
supports the conclusion that the veteran's current 
psychiatric disability was chronically aggravated due to her 
military service.

While it is conceded that the veteran currently has a 
psychiatric disorder and that she was discharged from 
military service due to a psychiatric disability, service 
connection for psychiatric disability is not warranted as the 
evidence shows that the veteran's psychiatric disorder both 
clearly and unmistakably preexisted military service and was 
not aggravated thereby.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Accordingly, the veteran's claim is denied.

The Board also acknowledges the February 2003 testimony from 
the veteran and the April 2003 lay statements from members of 
the veteran's family in support of the veteran's claim.  
However, a layperson without medical training, such as the 
veteran, her mother, and her brother, is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for psychiatric disability, the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for psychiatric disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


